Citation Nr: 0819802	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-25 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to November 
1967.


This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Hartford, Connecticut 
Regional Office (RO).  The veteran disagreed with this 
decision and perfected a timely appeal in July 2007 and 
requested a video conference, which was held in February 
2008.

The veteran has submitted a micro-cassette as evidence to be 
considered by the Board.  However, the micro-cassette was 
found to be damaged and thus cannot be incorporated into the 
Board's review of the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently suffers from PTSD as a 
result of stressful events experienced while serving in 
Vietnam.  The RO denied the veteran's service connection 
claim for PTSD in March 2007 because the veteran was not 
diagnosed with PTSD.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish 
direct service connection, three elements must be satisfied.  
There must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 38 
C.F.R. § 3.303 (2006); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes the evidence of record contains a December 
2006 VA examination for PTSD.  The examination report noted 
that there were no records available for review.   The VA 
examiner further noted that the veteran suffered from various 
mental stress symptoms associated with PTSD but found that 
the severity of his overall mental condition did not warrant 
a diagnosis of PTSD.  Based on the overall findings, the VA 
examiner opined that at best the veteran meets the criteria 
for mild persisting adjustment disorder.  The Board notes 
that a personality disorder is not a disease or injury for 
which service connection may be awarded.  See 38 C.F.R. §§ 
4.9, 4.127 (2007).  

However, upon further review of the evidence of record, the 
Board finds the that veteran's claims file may be incomplete.  
In his February 2008 hearing transcript, the veteran asserts 
that he has been regularly seeing a VA clinician, B.L., 
Student Practitioner, for his mental condition for about a 
year at a VA medical facility in Newington, Connecticut.  
(See pages 12-14 hearing transcript).  These records are not 
part of the veteran's claims file.  The veteran's 
representative commented during the hearing that the VA 
clinician felt the veteran did have PTSD.  (See page 12 
hearing transcript).  Given the possibility of the existence 
of a conflicting opinion regarding whether the veteran has 
PTSD, the absence of the claimed treatment records from the 
student practitioner prevents the Board from fully analyzing 
all of the available evidence.  The Board also notes that the 
VA examiner did not have access to any other medical records 
when the December 2006 PTSD examination was conducted and 
also appears unaware of the veteran's visits with another VA 
mental health professional, specifically, B. L.  

Because the Board has identified potentially outstanding VA 
records pertinent to the veteran's claim, VA must undertake 
efforts to acquire such documents under the duty to assist as 
these records may be material to the veteran's claim.  In 
this regard, it is noted that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be in the constructive possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board 
finds that a reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b), (c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's treatment 
records and progress reports from the VA 
medical facility in Newington, Connecticut 
where the veteran currently claims regular 
visits with VA clinician B.L., Student 
Practitioner, for his claimed psychiatric 
disorder.  If no such records are 
available, the claims folder must indicate 
this fact.

However, if such documents exist, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment records and 
progress reports from the Newington, 
Connecticut VA medical facility.  Also, 
notify the veteran that he may obtain such 
documents himself and send it to VA.

2.  Upon receiving the documents from the 
Newington, Connecticut VA medical 
facility, the RO should examine the 
documents along with the December 2006 VA 
examination and all other documents 
addressing the veteran's claimed mental 
disorder to determine whether any further 
evidentiary development, such as another 
VA examination, is necessary to properly 
decide the claim.  

3.  Following completion of the above, 
readjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

